                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE ALBERT DELONG,
                                                                        Bankruptcy Case Number
        Debtor,                                                            17-81529-CRJ-7

 ALBERT DELONG,

        Plaintiff,

 v.

 HOLLOWAY CREDIT SOLUTIONS, LLC,
 HIGHLANDS HOSPITALISTS SERVICES, LLC,

        Defendants.


  MOTION TO APPROVE COMPROMISE AND SETTLEMENT AND APPLICATION
                           FOR APPROVAL OF ATTORNEY’S FEE
        Comes Now, Albert Delong (the “Debtor”) with Holloway Credit Solutions, LLC and
 Highlands Hospitalists Services, LLC (together with the Debtor, the “Movants”) and hereby move
 this Court pursuant to 11 U.S.C. § 105 and Rule 9019 of the Federal Rules of Bankruptcy
 Procedure for the entry of an Order approving the compromise and settlement described herein. In
 support of the Motion to Approve Compromise, Movants show unto the court as follows.


                         JURISDICTION AND PROPOSED NOTICE
        1. The Motion is being brought pursuant to 11 U.S.C. § 105 and Rule 9019(a) of the
            Bankruptcy Rules.
        2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This
            matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
        3. In accordance with Bankruptcy Rules 9019(a) and 2002, the Motion is being served on
            all parties-in-interest and all parties filing an appearance notice.


                                                   1




Case 17-81529-CRJ7         Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18           Desc Main
                                    Document      Page 1 of 7
                                 FACTUAL BACKGROUND
      4. This adversary proceeding arises from Delong’s allegations that Holloway Credit
         Solutions, LLC and Highlands Hospitalists Services, LLC violated the discharge
         injunction.
      5. In this Motion for Contempt and Sanctions, Delong alleges that Holloway Credit
         Solutions, LLC and Highlands Hospitalists Services, LLC violated the discharge
         injunction by contacting him in an attempt to collect a prepetition debt after the
         bankruptcy was filed and discharged.
      6. Holloway Credit Solutions, LLC and Highlands Hospitalists Services, LLC denies all
         wrongdoing as alleged in the Motion for Contempt and Sanctions.


  NEW PROCEDURES IMPLEMENTED BY THE DEFENDANT TO AVOID FUTURE
                  VIOLATIONS OF THE DISCHARGE INJUNTION
      7. See the supplements filed by the Defendants.


                       TERMS OF THE PROPOSED SETTLEMENT
      8. After negotiation, and in the interest of avoiding the uncertainties associated with
         litigation, Plaintiff Albert Delong and Defendants Holloway Credit Solutions, LLC and
         Highlands Hospitalists Services, LLC have agreed to a compromise and settlement of
         the claim on the terms and conditions set forth herein.
      9. The terms of the proposed settlement are as follows:
             a. Holloway Credit Solutions, LLC and Highlands Hospitalists Services, LLC
                 shall pay to Delong’s counsel a total of $4,000.00 to settle any and all claims
                 arising from this Motion for Contempt and Sanctions.
             b. This amount includes all costs and fees, including but not limited to
                 Humphries’s Attorney’s fee;
             c. Pursuant to 11 U.S.C. §362(k)(1), Holloway Credit Solutions, LLC and
                 Highlands Hospitalists Services, LLC shall pay to Delong’s counsel a total of
                 $4,000.00 to settle any and all claims arising from this Motion for Contempt

                                               2




Case 17-81529-CRJ7      Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18           Desc Main
                                 Document      Page 2 of 7
                 and Sanctions. Debtor’s counsel requests to retain $3,600.00 of the settlement
                 representing 23.45 hours for the work performed in the preparation and
                 prosecution of the Motion for Contempt and Sanctions at an hourly rate of
                 $350.00. Counsel has worked diligently on this case since February 22, 2021
                 and will continue to do so until the proceeding closes. Counsel has reduced his
                 fee from $8,207.50 to $3,600.00. The Debtor shall retain $400.00 as allowed by
                 his exemptions. Defendants are to disburse the funds to Larsen Law, P.C. within
                 30 days from the date of this order. Larsen Law, P.C. will distribute the funds
                 as set out in this motion.


                                         RELIEF REQUESTED
      10. The parties jointly request that this Court approve the settlement that has been reached
         by Plaintiff Albert Delong and Defendants Holloway Credit Solutions, LLC and
         Highlands Hospitalists Services, LLC in which all of the issues in the claim will be
         resolved as to those parties. The settlement of this claim is a result of good faith, arm’s
         length negotiations between the respective attorneys for the parties and after a thorough
         review of the merits of the case.
      11. The settlement of the claims in this adversary proceeding meets all applicable legal
         standards and is well within the range of reasonableness.
      12. The approval of a compromise and settlement in a bankruptcy case is within the sound
         discretion of the court and will not be disturbed or modified on appeal unless approval
         or disapproval of the settlement is an abuse of discretion. Rivercity v. Herpel (In re
         Jackson Brewing Co.), 624 F.2d 599, 602-603 (5th Cir. 1980). To properly exercise
         this discretion, the bankruptcy court must consider whether the compromise proposed
         “‘falls below the lowest point in the range of reasonableness.’” Anaconda-Ericsson,
         Inc. v. Hessen (In re Teltronics Servs. Inc.), 762 F.2d 185, 189 (2d Cir. 1985) (internal
         citation omitted).
      13. The Eleventh Circuit has held a bankruptcy court must consider and evaluate the
         following factors:

                                               3




Case 17-81529-CRJ7      Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18               Desc Main
                                 Document      Page 3 of 7
            (a) the probability of success in the litigation;
            (b) the difficulties, if any to be encountered in the matter of collection;
            (c) the complexity of the litigation involved, and the expense, inconvenience, and delay
            necessarily attending the litigation; and,
            (d) the paramount interest of the creditors and a proper deference to their reasonable
            views in the premises. Wallis v. Justice Oaks II Ltd. (In re Justice Oaks II Ltd.), 898
            F.2d 1544, 1549 (11th Cir. 1990). When making an evaluation, a court must not rest its
            approval of the settlement on a resolution of the ultimate factual and legal issues
            underling the compromised disputes. Teltronics at 189. Rather, the court should
            consider the probable outcome of the litigation, including its advantages and
            disadvantages, and should make a pragmatic decision based on all equitable factors.
            Florida Trailer and Equip. Co. v. Deal, 284 F.2d 567, 571 (5th Cir. 1960).
        14. Federal Rule of Bankruptcy Procedure 9019 provides that, after conducting a hearing
            on notice to creditors, the bankruptcy court may approve a compromise and settlement.
            To assure a compromise is proper in a given case, the court must be apprised of the
            necessary facts for an intelligent, objective, and educated evaluation and compare the
            “terms of the compromise with the likely rewards of litigation.” Protective Comm. for
            Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-
            425 (1968).
        15. The settlement proposed in this motion meets the standard for approval under Federal
            Rule of Bankruptcy Procedure 9019 and is in the best interests of the bankruptcy estate.
            The settlement was reached after thorough analysis of the merits of Delong’s claims
            and the defenses of Holloway Credit Solutions, LLC and Highlands Hospitalists
            Services, LLC with regard to the claims asserted in the Motion for Contempt and
            Sanctions.


        WHEREFORE, the parties ask this Court to enter an order approving the settlement
 described in this motion.
                                                         /s/ John C. Larsen____________
                                                         John C. Larsen
                                                   4




Case 17-81529-CRJ7           Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18           Desc Main
                                      Document      Page 4 of 7
                                                      Attorney for the Debtor/Plaintiff,
                                                      Albert Delong


 OF COUNSEL:
 LARSEN LAW P.C.
 1733 Winchester Road
 Huntsville, Alabama 35811
 (256) 859-3008
 john@larsenlaw.com




                                     CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing has been served upon all creditors
 listed on the mailing matrix and all attorneys of record by electronic notice and/or by depositing a
 copy thereof in the United States Mail, properly addressed and postage prepaid, on this the 23rd
 day of June, 2021.

 Tazewell T. Shepard IV
 Attorney for Highlands Hospitalists Services, LLC
 SPARKMAN SHEPARD & MORRIS, P.C.
 P.O. Box 19045
 Huntsville, AL 35804
 Ty@ssmattorneys.com

 J. Know Argo
 Attorney for Holloway Credit Solutions, LLC
 6706 Taylor Circle
 Montgomery, AL 36117
 know@jknoxargopc.com

        A copy was served electronically on Judith Thompson, Chapter 7 Trustee, and Richard
 Blythe, Bankruptcy Administrator, on this the 23rd day of June, 2021.

                                                      /s/ John C. Larsen



                                                  5




Case 17-81529-CRJ7         Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18              Desc Main
                                    Document      Page 5 of 7
Label Matrix for local noticing         (p)JEFFERSON CAPITAL SYSTEMS LLC          (p)REPUBLIC FINANCE LLC
1126-8                                  PO BOX 7999                               282 TOWER RD
Case 17-81529-CRJ7                      SAINT CLOUD MN 56302-7999                 PONCHATOULA LA 70454-8318
NORTHERN DISTRICT OF ALABAMA
Decatur
Wed Jun 23 16:12:25 CDT 2021
U. S. Bankruptcy Court                  Continental Finance Co                    Credit Central
400 Well Street                         Cfc                                       145 East Laurel St
P. O. Box 2775                          121 Continental Dr #108                   Scottsboro, AL 35768-1801
Decatur, AL 35602-2775                  Newark, DE 19713-4326


Credit Central LLC                      Credit Collections Svc                    Credit One Bank Na
700 E North St Ste 15                   Po Box 773                                Po Box 98873
Greenville, SC 29601-3013               Needham, MA 02494-0918                    Las Vegas, NV 89193-8873



Emerald Financial Services              Fingerhut                                 First Premier Bank
PO Box 30040                            6250 Ridgewood Rd                         601 S Minneaplois Ave
Tampa, FL 33630-3040                    St Cloud, MN 56303-0820                   Dious FDalls, SD 57104



H&R Block Bank                          Highland Medical Center                   Highlands Hospitalists Services, LLC
c/o Creditors Bankruptcy Service        380 Woods Cove Rd.                        Registered Agent: Gary W. Lackey
P.O. Box 800849                         Scottsboro, AL 35768-2428                 126 E. Peachtree Street
Dallas, TX 75380-0849                                                             Scottsboro, AL 35768-1810


Holloway Credit Solutions, LLC          Jackson County Health Care Authority      LVNV Funding, LLC its successors and assigns
P.O. Box 230609                          d/b/a Highlands Hospitalists Services,   assignee of FNBM, LLC
Montgomery, AL 36123-0609               P.O. Box 1050                             Resurgent Capital Services
                                        Scottsboro, AL 35768-1050                 PO Box 10587
                                                                                  Greenville, SC 29603-0587

Net Credit Financial                    Premier Bankcard, Llc                     Quantum3 Group LLC as agent for
Po Box 645295                           Jefferson Capital Systems LLC Assignee    Sadino Funding LLC
Cincinnati, OH 45264-5295               Po Box 7999                               PO Box 788
                                        Saint Cloud Mn 56302-7999                 Kirkland, WA 98083-0788


REGIONAL MANAGEMENT CORPORATION         Reflex                                    Regional Finance
979 BATESVILLE ROAD, SUITE B            PO Box 8099                               1605 S Broad St.
GREER, SC 29651-6819                    Newark, DE 19714-8099                     Scottsboro, AL 35768-2610



Regional Management Corporation         SFC Central Bankruptcy                    Scottsboro Urgent Care
Shannon E. Henry, Claims Signatory      PO Box 1893                               PO Box 730
979 Batesville Road Suite B             Spartanburg, SC 29304-1893                Scottsboro, AL 35768-0730
Greer, SC 29651-6819


Security Finance                        Sun Loan Company                          Ultimate Auto
Sfc Centralized Bankruptcy              201 Veterans Dr Ste 105                   3205 S Broad St.
Po Box 1893                             Scottsboro, AL 35768-2168                 Scottsboro, AL 35769-7514
Spartanburg, SC 29304-1893

              Case 17-81529-CRJ7     Doc 75    Filed 06/23/21 Entered 06/23/21 16:47:18          Desc Main
                                              Document      Page 6 of 7
Ultimate Auto Sales                                  Albert Delong                                        John C. Larsen
William Tally, Claims Signatory                      3212 E. Willow Street                                Larsen Law, P.C.
P.O. Box 1067                                        Scottsboro, AL 35768-4150                            1733 Winchester Rd
Scottsboro, AL 35768-1067                                                                                 Huntsville, AL 35811-9190




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        Republic Finance, LLC                                (d)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999                                          282 Tower Rd.                                        PO Box 7999
St Cloud, MN 56302-9617                              Ponchatoula, LA 70454                                St Cloud MN 56302



(d)Republic Finance
282 Tower Rd.
Ponchatoula, LA 70454




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Highlands Hospitalists Services, LLC              (u)Holloway Credit Solutions, LLC                    (u)NoTrustee




End of Label Matrix
Mailable recipients     32
Bypassed recipients      3
Total                   35




              Case 17-81529-CRJ7              Doc 75      Filed 06/23/21 Entered 06/23/21 16:47:18                       Desc Main
                                                         Document      Page 7 of 7
